Order, Supreme Court, Bronx County (Jack Turret, J.), entered April 14, 1988, which denied defendant Omega Management Company’s motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed as to said defendant.
While we agree with the IAS court that the conclusory affirmation of plaintiffs attorney was insufficient to raise any triable issue of fact (Freeze Right Refrig. & Air Conditioning Servs. v City of New York, 101 AD2d 175), we also note that defendant Omega Management Company tendered sufficient evidence to eliminate any material issue of fact. The affidavit of defendant’s president and the other submissions showed that the condition which allegedly caused plaintiffs injuries was not reported to the defendant, and arose long after the defendant ceased management of the premises. Even if there were some evidence that defendant was in some way responsible for the condition of the premises, which there is not, defendant’s liability ceased, under the circumstances presented here, upon cessation of control of the premises. (Levine v 465 W. End Ave. Assocs., 93 AD2d 735.) Concur—Murphy, P. J., Ross, Carro, Asch and Kassal, JJ.